State ofIllinois| DEPARTMENT OF CORRECTIONS
             1:19-cv-01133-HAB-EIL # 26-3 Page| 1Inmate
                                                   of 5 SearchResults               Page 1 of5



                        ILLINOIS DEPARTMENT OF CORRECTIONS
                               INTERNET INMATE STATUS
                                        AS OF; Wednesday,
                                                       January23,2019




                                   B62251- GAY, ANTHONY T.
                  Parent Institution:          DIXON CORRECTIONAL CENTER
                  OffenderStatus:              PAROLE
                  Location:                    PAROLE DISTRICT 2



                   PHYSICAL PROFILE
                  Date of Birth:               08/19/1974
                  Weight:                      172lbs.
                  Hair:                        Black
                  Sex:                         Male
                  Height;                      5 ft. 06In.
                  Race:                        Black
                  Eyes:                        Brown


                   MARKS, SCARS, &
                                 TATTOOS
                   SCAR, ARM, RIGHT - MULTIPLE SC TO INSIDE R ARM


                   ADMISSION / RELEASE IDISCHARGE INFO
                   AdmissionDate:
                   Parole Date:                08/27/2018
                   Projected Discharge Date;   08/27/2020


                   SENTENCING INFORMATION
                   MITTIMUS:                   94CF651
                   CLASS:                      2
                   COUNT:                      1
                   OFFENSE:                    ROBBERY
                   CUSTODY DATE:               08/27/1994
                   SENTENCE:                   7 Years 0 Months0 Days
                   COUNTY:                     ROCK ISLAND
                   SENTENCE DISCHARGED?:       NO


                   MITTIMUS:                   98CF76
                   CLASS:                      3
                   COUNT:                       1
                    OFFENSE:                   AGG BATTERY/PEACE OFF/FIREMAN
                    CUSTODY DATE:              08/29/1994
                    SENTENCE:                  4 Years 0 Months0 Days
                    COUNTY:                    ALEXANDER
                    SENTENCE DISCHARGED?:       NO


                    MITTIMUS:                   03CF299
                    CLASS:                      3
                    COUNT:                      1
                    OFFENSE:                    AGG BATTERY/PEACE OFF/FIREMAN
                    CUSTODY DATE:               08/27/1994
                    SENTENCE:                   6 Years 0 Months0 Days
                    COUNTY:                     LIVINGSTON
                    SENTENCE DISCHARGED?:       NO                                     EXHIBIT

                                                                                S

https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=B62251
State ofIllinois| DEPARTMENT OF CORRECTIONS
            1:19-cv-01133-HAB-EIL # 26-3 Page | 2Inmate
                                                  of 5 SearchResults         Page2 of5



                  MITTIMUS:               04CF24
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               8 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO


                  MITTIMUS:               04CF24
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               8 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO


                  MITTIMUS:               04CF13
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               6 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO


                  MITTIMUS:               00CF311
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               5 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO


                  MITTIMUS:               03CF146
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               7 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO


                  MITTIMUS:               03CF146
                  CLASS:                  1
                  COUNT:                  1
                  OFFENSE:                FELON POSS VYEAPON IN PRISON
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               7 Years 0 Months0 Days




https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=B62251   1/23/2019
State ofIllinois
               | DEPARTMENT OF CORRECTIONS
            1:19-cv-01133-HAB-EIL # 26-3 Page| 3Inmate
                                                 of 5 SearchResults          Page3 of5


                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO



                  MITTIMUS:               02CF22
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               7 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO



                  MITTIMUS:               01CF76
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               8 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO



                  MITTIMUS:               01CF75
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               5 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO



                  MITTIMUS:               01CF234
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               5 Years0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO



                  MITTIMUS:               01CF195 ■
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:           08/27/1994
                  SENTENCE:               3 Years 0 Months0 Days
                  COUNTY:                 LIVINGSTON
                  SENTENCE DISCHARGED?:   NO



                  MITTIMUS:               01CF195
                  CLASS:                  3
                  COUNT:                  1
                  OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN




https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=B62251    1/23/2019
state ofIllinois
               | DEPARTMENT OF CORRECTIONS
            1:19-cv-01133-HAB-EIL # 26-3 Page | 4Inmate
                                                  of 5 SearchResults         Page4 of5

                   CUSTODY DATE:           08/27/1994
                   SENTENCE:               3 Years 0 Months0 Days
                   COUNTY:                 LIVINGSTON
                   SENTENCE DISCHARGED?:   NO


                   MITTIMUS:               03CF62
                   CLASS:                  3
                   COUNT:                  1
                   OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:            08/27/1994
                  SENTENCE:                6 Years 0 Months0 Days
                  COUNTY:                  LIVINGSTON
                  SENTENCE DISCHARGED?:    NO


                  MITTIMUS:                03CF61
                  CLASS:                   3
                  COUNT:                   1
                  OFFENSE:                 AGG BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:            08/27/1994
                  SENTENCE:                6 Years 0 Months0 Days
                  COUNTY:                  LIVINGSTON
                  SENTENCE DISCHARGED?:    NO


                  MITTIMUS:                03CF60
                   CLASS:                  3
                   COUNT:                  1
                   OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                   CUSTODY DATE:           08/27/1994
                   SENTENCE:               6 Years 0 Months0 Days
                   COUNTY:                 LIVINGSTON
                   SENTENCE DISCHARGED?:   NO


                   MITTIMUS:               03CF298
                   CLASS:                  3
                   COUNT:                  1
                   OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                   CUSTODY DATE:           08/27/1994
                   SENTENCE:               5 Years 0 Months0 Days
                   COUNTY:                 LIVINGSTON
                   SENTENCE DISCHARGED?:   NO


                   MITTIMUS:               03CF269
                   CLASS:                  3
                   COUNT:                  1
                   OFFENSE:                AGG BATTERY/PEACE OFF/FIREMAN
                   CUSTODY DATE:           08/27/1994
                   SENTENCE:               8 Years 0 Months0 Days
                   COUNTY:                 LIVINGSTON
                   SENTENCE DISCHARGED?:   NO


                   MITTIMUS:               03CF172
                   CLASS:                  3




https;//www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=B62251    1/23/2019
State ofIllinois
               | DEPARTMENT OF CORRECTIONS
            1:19-cv-01133-HAB-EIL # 26-3 Page | 5Inmate
                                                  of 5 SearchResults                                    Page 5 of5

                   COUNT:                        1
                  OFFENSE:                       AGO BATTERY/PEACE OFF/FIREMAN
                  CUSTODY DATE:                  08/27/1994
                   SENTENCE:                     6 Years 0 Months0 Days
                  COUNTY:                        LIVINGSTON
                  SENTENCE DISCHARGED?:          NO




                  Theinformationmadeavailableonthis databaseserviceis for thegeneralpublicand
                  law enforcement  to promotetheinterestofpublicsafety. Thebestefforthas been
                  madeto ensurethat informationpublished   is trueandcomplete,howeverthe
                  informationcan quicklychange.Accordingly,beforemakingany assumptionthatsaid
                  informationis factual andcomplete,pleasesendwrittencorrespondence   to the Illinois
                  Department   ofCorrections-PublicInformationOffice, 1301 ConcordiaCourt,P.O. Box
                  19277,Springfield, IL 62794-9277. PleaseseetheIllinoisDepartment of Corrections
                  full disclaimerpacefor importantinformation.


                                               conductanothersearch
                                             returnto theIDOC homepage

                                           IllinoisDepartment   of Corrections
                                         1301ConcordiaCourt,PO Box 19277
                                             Springfield,
                                                        Illinois,62794-9277
                                          217-558-2200| 800-546-0844TDD




https://www.idoc.state.il.us/subsections/search/inms_j)rint.asp?idoc=B62251                              1/23/2019
